EXHIBIT 10.1


AGREEMENT REGARDING PREFERRED SHARES
 


This Agreement Regarding Preferred Shares, dated as of July 20, 2007, is made by
and between Sparta Commercial Services, Inc. (the “Company”) and Leo William
Long (the “Holder”), in connection with all shares of the Company’s preferred
stock (the “Preferred Shares”) held by the Holder and that certain agreement
dated as of January 12, 2005 between the parties.


Whereas, the parties desire to modify the rights of the parties in connection
with the Preferred Shares and the terms of the Preferred Shares;


Now, therefore, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged and
intending to be legally bound the parties agree as follows:
 

  1. The agreement between the parties dated as of January 12, 2005 is hereby
terminated.

     

 
2.
Notwithstanding anything to the contrary in the agreements between the parties
pursuant to which the Holder purchased or acquired the Preferred Shares,
including the Certificate of Designation of the Series A Preferred Stock, the
Holder hereby agrees to forever waive any and all rights to dividends on the
Preferred Shares, including with respect to any previously accrued, accumulated
or deferred dividends.



Dated: July 20, 2007




Company:
 
Sparta Commercial Services, Inc.
 
By:  /s/ Anthony L. Havens  
    Anthony L. Havens, CEO
Holder:
 
 
 
/s/ Leo William Long  
Leo William Long



 
 

--------------------------------------------------------------------------------

 